DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al. (US 2021/0235537) in views of KOSKELA et al. (US 2008/0242292) and XU et al. (US 2021/0235533).
Regarding claim 1, Tseng discloses a cellular communication system including a user equipment configured to establish a radio connection with a cellular communication network and perform a cellular communication by using the radio connection (Fig. 3), wherein:


the user equipment is configured to transmit, to the cellular communication network, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE may request to resume the suspended connection by sending RRC connection resume request);
the cellular communication network includes a base station configured to receive the request message (p. [0031]; p. [0057]; a base station receives the resume request); and
the base station is configured to transmit, to the user equipment, a response message indicating to establish a new radio connection (p. [0031], [0051]; in some embodiments, the target cell may require the UE to rebuild a new RRC connection by sending RRC resume response to the UE).
But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
However, Koskela teaches transmitting indication to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station (Fig. 3, steps 307, 309, 313, and 315; p. [0029], lines 14-en and p. [0031]; the base station determines whether a valid context/not stale (i.e., usable) context exists for the particular UE, when is not valid (i.e., not usable), the UE is instructed to discard the context and re-established). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of 
Further, Tseng does not particularly disclose wherein the request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection. 
However, Xu teaches a request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection (Fig. 7; p. [0246]-[0247]; the UE transmits an RRC connection resume request that may be carried in an RRC connection establishment message (i.e., request to establish a new radio connection), thus the request message includes both a request to resume the radio connection and a request to establish a new radio connection). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Xu, since such a modification would allow the UE to conserve transmission resources by using a single message to request to resume and establish a new radio connection.
Regarding claim 2, Tseng discloses a user equipment (Fig. 3; UE) configured to establish a radio connection with a cellular communication network and perform a cellular communication by using the radio connection, the user equipment comprising:
a transmitter (inherent in user equipment) configured to transmit, to a base station included in the cellular communication network, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE transmits a request to resume the suspended connection by sending RRC connection resume request); and

But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
However, Koskela teaches transmitting indication to establish a new radio connection, without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station (Fig. 3, steps 307, 309, 313, and 315; p. [0029], lines 14-en and p. [0031]; the base station determines whether a valid context/not stale (i.e., usable) context exists for the particular UE, when is not valid (i.e., not usable), the UE is instructed to discard the context and re-established). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Koskela, since such a modification would provide an explicit indication for reestablishing the connection when the UE context is no longer valid.
Further, Tseng does not particularly disclose wherein the request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection. 
However, Xu teaches a request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection (Fig. 7; p. [0246]-[0247]; the UE transmits an RRC connection resume request (i.e., request to establish a new radio connection), thus the request message includes both a request to resume the radio connection and a request to establish a new radio connection). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Xu, since such a modification would allow the UE to conserve transmission resources by using a single message to request to resume and establish a new radio connection.
Regarding claim 3, Tseng discloses a base station (see Fig. 3; target cell) included in a cellular communication network configured to establish a radio connection with a user equipment and perform a cellular communication by using the radio connection, the base station comprising:
a receiver (i.e., inherent in base station) configured to receive, from the user equipment, a request message requesting to resume the radio connection in a predetermined state where the radio connection is suspended (p. [0031]; p. [0057]; the UE transmits a request to resume the suspended connection by sending RRC connection resume request that is received by the base station); and
a transmitter (i.e., inherent in base station) configured to transmit, to the user equipment, a response message indicating to establish a new radio connection (p. [0031], [0051]; in some embodiments, the target cell may require the UE to rebuild a new RRC connection by sending (i.e., transmitting) RRC resume response to the UE). 
But, Tseng does not particularly disclose without transmitting, to the user equipment, a rejection message rejecting the request message even when a UE context corresponding to the user equipment transmitting the request message is not usable by the base station.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Koskela, since such a modification would provide an explicit indication for reestablishing the connection when the UE context is no longer valid.
Further, Tseng does not particularly disclose wherein the request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection. 
However, Xu teaches a request message including both a first request information request to resume the radio connection and a second request information requesting to establish a new radio connection (Fig. 7; p. [0246]-[0247]; the UE transmits an RRC connection resume request that may be carried in an RRC connection establishment message (i.e., request to establish a new radio connection), thus the request message includes both a request to resume the radio connection and a request to establish a new radio connection). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Tseng with the teachings of Xu, since such a modification would allow the UE to conserve transmission resources by using a single message to request to resume and establish a new radio connection.
Allowable Subject Matter
5.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643